DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is difficult to make out the identified/cited features in the photographs provided (namely Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dome-shaped protrusions as recited in claim 11 and claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Relative to claims 11, 12 and 17, the specification at the time of filing does not provide support for the recitation “the second surface comprises dome-shaped protrusions” such that it qualifies as new matter.  There is no mention in the specification at the time of filing of dome-shaped.  It is not clear from the figures that the alleged protrusions are indeed protrusions as opposed to concavities/depressions.  Appropriate correction required.
Relative to claim 15, the specification at the time of filing does not provide support for the recitation “a thickness of the diamond layer at a point in a side of the cutting edge corresponding to the first surface located from the ridge line to 5 mm away from the ridge line to a thickness of the diamond layer at a point in the first surface that is greater than 10 mm away from the ridge line” such that it qualifies as new matter.  There is no mention in the specification at the time of filing of the of the 5 mm range from the front end (cutting edge) starting at a point corresponding to the first surface.  It merely recites that the range is from the front end (cutting edge) to a position 5 mm therefrom.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1).
(Claim 1) Grab et al. (“Grab”) discloses a cutting tool (10; Figs. 1A, 1B), which includes a base member (10; Col. 5, Lines 8-14) and a diamond layer (Fig. 2; Col. 6, Lines 8-14) located on the base member.  The cutting tool also includes a first surface (rake face 30), a second surface (flank face 50), and a cutting edge (70) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 1A).  The diamond layer is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Col. 5, Lines 8-14, 43-55).  A maximum height in terms of surface roughness in the rake face is greater than that in the flank face (Col. 5, Lines 43-55; Col. 8, Lines 4-21; Tables 3 and 4).  Grab discloses that the cutting edge may be honed/rounded such that it is a convex curve in a cross-section orthogonal to the cutting edge (Col. 4, Lines 61-65).  Grab also discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face and on the cutting edge as well.1  Because the entire flank is being buffed, the grind marks will stretch the entirety of the cutting edge length in a direction that intersects the cutting edge.2  Grab does not explicitly disclose a maximum height in the cutting edge being smaller than a maximum height in the first surface and the maximum height in the cutting edge is greater than a maximum height in the second surface.  Grab also dos not explicitly disclose the mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed.
Ishii discloses that the roughness of the rake face (A) being greater than that in the cutting edge (B; Clm. 8).  The surface roughness in the cutting edge disclosed as being within 0.1 μm and 0.5 μm (Clm. 8).  The surface roughness in the rake face being within 0.5 μm and 1.0 μm (Clm. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a greater roughness in the rake (i.e., having a greater height) than in the cutting edge as taught by Ishii in order to improve fracture resistance (¶¶ 0032, 0034, 0036).
While the modified cutting tool of Grab has a rake face greater in surface roughness than each of the flank face and the cutting edge, the disclosure of Grab recites that the rake face has a surface roughness of greater than 35 microinches (Col. 3, Lines 50-55) and the flank face is polished to at least 10 microinches less than the rake face (Col. 8, Lines 4-21).  That means that the flank face is 26 microinches or less in terms of roughness.  This range overlaps the range disclosed in Ishii for the surface roughness of the cutting edge.  Also, the Tables 3 and 4 reflect that the buffing of the flank face to be smoother than the rake face has an impact on the surface finish of the workpiece.  As such, the surface roughness of the flank face is a result-effective variable.  Likewise, the surface roughness of the cutting edge disclosed in Ishii is a result-effective variable as it is disclosed as impacting fracture resistance (¶ 0036).  Thus, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a flank face having a lower surface roughness than the surface roughness in the cutting edge in order to optimize surface finish of the workpiece and fracture resistance based upon operational parameters.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Hanyu et al. (“Hanyu”) discloses a diamond coating having a mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed (¶¶ 0010, 0031; Clm. 3).  Yet, the range overlaps but impacts durability of the coating by increasing the strength of adhesion of the diamond coating (¶ 0010).  Therefore, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a coating having a mean particle diameter as claimed in order to optimize durability of the coating by increasing the strength of adhesion of the diamond coating.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 3) The modified cutting tool does not explicitly disclose the relationship of the relative ratios as claimed.  Nevertheless, the SP3 ratio of the diamond coating relative to the cutting edge, first surface and second surface are result-effective variables because they impact wear resistance, work surface finish and tool life (Col. 2, Lines 49-54).  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with ratios as claimed in order to optimize the wear resistance, surface finish of the workpiece and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claims 6-7) Grab discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face.  As the entire flank is being buffed, the grind marks stretch the entire length thereof and would be longer than the width of the polish marks in a direction along the ridge line in a front view of the first surface.
(Claim 11) The diamond layer disclosed in Grab is a faceted surface (Fig. 8) having protrusions and, as such, are considered dome-shaped.  Yet, the diameter of the protrusions is not explicitly disclosed as being larger than the mean particle diameter of the diamond crystals.  It should be noted that to meet this limitation, only two of these protrusions need to be bigger than the mean particle diameter.  That said, the protrusion diameter is a result-effective variable because it impacts swarf removal.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with at least some protrusions being larger than the mean particle diameter of the diamond crystals in order to optimize the influence on chip removal.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 14) The cutting tool in Grab discloses a base member roughness for forming an interface for the coating to be within the claimed range (Col. 3, Lines 60-64).  
(Claim 15) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying the ratio as claimed in order to optimize the cutting performance and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of solutions with predictable results); In re Aller, 220 F.2d at 456.

Claims 8-10, 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1) further in view of Osaki et al. (US Pub. No. 2015/0117972 A1).
(Claims 8, 12, 13 and 17) Grab does not explicitly disclose grooves perpendicular to the cutting edge on the rake face.3
Osaki et al. (“Osaki”) discloses grooves having a length of each of the grooves in a direction orthogonal to the ridge line running the entire length of the rake surface (Figs. 3, 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with grooves having a length of each of the grooves in a direction orthogonal to the ridge line running the length of the rake surface as suggested by Osaki in order to improve swarf control.  Because the rake surface is longer than the flank surface, the grooves on the rake surface would be greater in length than the grooves of the flank face.
(Claims 9 and 10) Grab does not explicitly discloses the average thickness on the rake face being from 22 to 100 μm (Clm. 1), but the reference does not explicitly disclose the relative thicknesses of the coating on the flank and the cutting edge.
Osaki discloses a cutting tool (Figs. 2-6; ¶¶ 0051-0052), which includes a base member (7; Fig. 6) and a diamond layer (4) located on the base member (Fig. 6).  The cutting tool also includes a first surface (rake face 2), a second surface (flank face 1), and a cutting edge (3) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 6).  The diamond layer (4) is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the second surface (Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with diamond layer relative thicknesses as taught by Osaki in order to balance tool life performance against cost.
(Claim 16) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying the ratio as claimed in order to optimize the cutting performance and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 18) Grab also discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face and on the cutting edge as well.4  Because the entire flank is being buffed, the grind marks will stretch the entirety of the cutting edge that intersects the flank resulting in the ridgeline.



Claim 1, 3, 6-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Nakayama et al. (US Patent No. 5,085,542) and Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1).
(Claims 1, 6 and 7) Grab discloses a cutting tool (10; Figs. 1A, 1B), which includes a base member (10; Col. 5, Lines 8-14) and a diamond layer (Fig. 2; Col. 6, Lines 8-14) located on the base member.  The cutting tool also includes a first surface (rake face 30), a second surface (flank face 50), and a cutting edge (70) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 1A).  The diamond layer is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Col. 5, Lines 8-14, 43-55).  A maximum height in terms of surface roughness in the rake face is greater than that in the flank face (Col. 5, Lines 43-55; Col. 8, Lines 4-21; Tables 3 and 4).  Grab discloses that the cutting edge may be honed/rounded such that it is a convex curve in a cross-section orthogonal to the cutting edge (Col. 4, Lines 61-65).  While Grab also discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face and on the cutting edge, the plurality of grooves are not explicitly disclosed as extending across the entirety of the cutting edge in a direction orthogonal with the ridge line such that the grooves extend onto both the flank face and the rake face (second and first surfaces, respectively).5  Grab does not explicitly disclose a maximum height in the cutting edge being smaller than a maximum height in the first surface and the maximum height in the cutting edge is greater than a maximum height in the second surface.  Grab also dos not explicitly disclose the mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed.
Nakayama et al. discloses a plurality of grooves (15, 18; Figs. 8-18) perpendicular to the cutting edge on the flank face and on the cutting edge.  The plurality of grooves extend across the entirety of the cutting edge in a direction orthogonal with the ridge line such that the grooves extend onto both the second and first surfaces (Figs. 8-19).  The length of the plurality of grooves in a direction orthogonal to the cutting edge  is greater than a width of the grooves in a direction along the ridge line in a front view of the first surface (Figs. 8-19).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a plurality of grooves as taught in Nakayama et al. in order to reduce forces acting upon the cutting tool and therefore increase tool life.
Ishii discloses that the roughness of the rake face (A) being greater than that in the cutting edge (B; Clm. 8).  The surface roughness in the cutting edge disclosed as being within 0.1 μm and 0.5 μm (Clm. 8).  The surface roughness in the rake face being within 0.5 μm and 1.0 μm (Clm. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a greater roughness in the rake (i.e., having a greater height) than in the cutting edge as taught by Ishii in order to improve fracture resistance (¶¶ 0032, 0034, 0036).
While the modified cutting tool of Grab has a rake face greater in surface roughness than each of the flank face and the cutting edge, the disclosure of Grab recites that the rake face has a surface roughness of greater than 35 microinches (Col. 3, Lines 50-55) and the flank face is polished to at least 10 microinches less than the rake face (Col. 8, Lines 4-21).  That means that the flank face is 26 microinches or less in terms of roughness.  This range overlaps the range disclosed in Ishii for the surface roughness of the cutting edge.  Also, the Tables 3 and 4 reflect that the buffing of the flank face to be smoother than the rake face has an impact on the surface finish of the workpiece.  As such, the surface roughness of the flank face is a result-effective variable.  Likewise, the surface roughness of the cutting edge disclosed in Ishii is a result-effective variable as it is disclosed as impacting fracture resistance (¶ 0036).  Thus, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a flank face having a lower surface roughness than the surface roughness in the cutting edge in order to optimize surface finish of the workpiece and fracture resistance based upon operational parameters.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Hanyu et al. (“Hanyu”) discloses a diamond coating having a mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed (¶¶ 0010, 0031; Clm. 3).  Yet, the range overlaps but impacts durability of the coating by increasing the strength of adhesion of the diamond coating (¶ 0010).  Therefore, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a coating having a mean particle diameter as claimed in order to optimize durability of the coating by increasing the strength of adhesion of the diamond coating.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 3) The modified cutting tool does not explicitly disclose the relationship of the relative ratios as claimed.  Nevertheless, the SP3 ratio of the diamond coating relative to the cutting edge, first surface and second surface are result-effective variables because they impact wear resistance, work surface finish and tool life (Col. 2, Lines 49-54).  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with ratios as claimed in order to optimize the wear resistance, surface finish of the workpiece and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 8) The length of the plurality of grooves in a direction orthogonal to the cutting edge extend onto both the first surface and the second surface (Nakayama et al. Figs. 8-19).  In a front view of the first surface a length of each of the grooves in the direction orthogonal to the ridge line is greater than a length of each of the grooves in the direction orthogonal to the ridge line in a front view of the second surface (Nakayama et al. Figs. 8-19).  It is worth noting that the surfaces are merely referenced as first and second surfaces without any further limiting characterization such as rake surface or clearance surface.  As such, the first and second surfaces of the modified cutting tool of Grab may be interpreted as the surfaces having the grooves with the claimed relationship.
(Claim 11) The diamond layer disclosed in Grab is a faceted surface (Fig. 8) having protrusions and, as such, are considered dome-shaped.  Yet, the diameter of the protrusions is not explicitly disclosed as being larger than the mean particle diameter of the diamond crystals.  It should be noted that to meet this limitation, only two of these protrusions need to be bigger than the mean particle diameter.  That said, the protrusion diameter is a result-effective variable because it impacts swarf removal.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with at least some protrusions being larger than the mean particle diameter of the diamond crystals in order to optimize the influence on chip removal.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claims 12 and 13) The length of the plurality of grooves in a direction orthogonal to the cutting edge extend onto both the first surface and the second surface (Nakayama et al. Figs. 8-19).
(Claim 14) The cutting tool in Grab discloses a base member roughness for forming an interface for the coating to be within the claimed range (Col. 3, Lines 60-64).  
(Claim 15) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying the ratio as claimed in order to optimize the cutting performance and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of solutions with predictable results); In re Aller, 220 F.2d at 456.
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Nakayama et al. (US Patent No. 5,085,542) and Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1) further in view of Osaki et al. (US Pub. No. 2015/0117972 A1).
(Claims 9 and 10) Grab does not explicitly discloses the average thickness on the rake face being from 22 to 100 μm (Clm. 1), but the reference does not explicitly disclose the relative thicknesses of the coating on the flank and the cutting edge.
Osaki discloses a cutting tool (Figs. 2-6; ¶¶ 0051-0052), which includes a base member (7; Fig. 6) and a diamond layer (4) located on the base member (Fig. 6).  The cutting tool also includes a first surface (rake face 2), a second surface (flank face 1), and a cutting edge (3) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 6).  The diamond layer (4) is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the cutting edge (Fig. 6).  A thickness of the diamond layer in the first surface is smaller than a thickness of the diamond layer in the second surface (Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with diamond layer relative thicknesses as taught by Osaki in order to balance tool life performance against cost.
(Claim 16) The modified Grab cutting tool does not explicitly disclose the thickness ratio as claimed.  Yet, the coating thickness is a result effective variable as it impacts tool life and cutting performance.  As such, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with thicknesses satisfying the ratio as claimed in order to optimize the cutting performance and tool life based upon operational parameters.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grab et al. (US Patent No. 5,585,176) in view of Bennett (US Patent No. 3,791,001) and Ishii (US Pub. No. 2007/0253787 A1) and Hanyu et al. (US Pub. No. 2006/0115650 A1).
(Claim 1) Grab discloses a cutting tool (10; Figs. 1A, 1B), which includes a base member (10; Col. 5, Lines 8-14) and a diamond layer (Fig. 2; Col. 6, Lines 8-14) located on the base member.  The cutting tool also includes a first surface (rake face 30), a second surface (flank face 50), and a cutting edge (70) located in at least a part of a ridge line at which the first surface intersects with the second surface (Fig. 1A).  The diamond layer is located in at least a part of the first surface, at least a part of the second surface, and at least a part of the cutting edge (Col. 5, Lines 8-14, 43-55).  A maximum height in terms of surface roughness in the rake face is greater than that in the flank face (Col. 5, Lines 43-55; Col. 8, Lines 4-21; Tables 3 and 4).  Grab discloses that the cutting edge may be honed/rounded such that it is a convex curve in a cross-section orthogonal to the cutting edge (Col. 4, Lines 61-65).  While Grab also discloses grinding the flanks substantially perpendicular to the cutting edge (Fig. 12) such that grinding marks would be grooves perpendicular to the cutting edge on the flank face and on the cutting edge, the plurality of grooves are not explicitly disclosed as extending across the entirety of the cutting edge in a direction orthogonal with the ridge line such that the grooves extend onto both the flank face and the rake face (second and first surfaces, respectively).6  Grab does not explicitly disclose a maximum height in the cutting edge being smaller than a maximum height in the first surface and the maximum height in the cutting edge is greater than a maximum height in the second surface.  Grab also dos not explicitly disclose the mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed.
Bennett discloses a plurality of grooves (Figs. 1-4) perpendicular to the cutting edge on the flank face and on the cutting edge.  The plurality of grooves extend across the entirety of the cutting edge in a direction orthogonal with the ridge line such that the grooves extend onto both second and first surfaces (Figs. 1-4).  The length of the plurality of grooves in a direction orthogonal to the cutting edge  is greater than a width of the grooves in a direction along the ridge line in a front view of the first surface (Figs. 1-4).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a plurality of grooves as taught in Bennett in order to reduce forces acting upon the cutting tool and therefore increase tool life.
Ishii discloses that the roughness of the rake face (A) being greater than that in the cutting edge (B; Clm. 8).  The surface roughness in the cutting edge disclosed as being within 0.1 μm and 0.5 μm (Clm. 8).  The surface roughness in the rake face being within 0.5 μm and 1.0 μm (Clm. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Grab with a greater roughness in the rake (i.e., having a greater height) than in the cutting edge as taught by Ishii in order to improve fracture resistance (¶¶ 0032, 0034, 0036).
While the modified cutting tool of Grab has a rake face greater in surface roughness than each of the flank face and the cutting edge, the disclosure of Grab recites that the rake face has a surface roughness of greater than 35 microinches (Col. 3, Lines 50-55) and the flank face is polished to at least 10 microinches less than the rake face (Col. 8, Lines 4-21).  That means that the flank face is 26 microinches or less in terms of roughness.  This range overlaps the range disclosed in Ishii for the surface roughness of the cutting edge.  Also, the Tables 3 and 4 reflect that the buffing of the flank face to be smoother than the rake face has an impact on the surface finish of the workpiece.  As such, the surface roughness of the flank face is a result-effective variable.  Likewise, the surface roughness of the cutting edge disclosed in Ishii is a result-effective variable as it is disclosed as impacting fracture resistance (¶ 0036).  Thus, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a flank face having a lower surface roughness than the surface roughness in the cutting edge in order to optimize surface finish of the workpiece and fracture resistance based upon operational parameters.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
Hanyu et al. (“Hanyu”) discloses a diamond coating having a mean particle diameter of the diamond crystals being within the claimed range such that they would be observable at within the magnification range disclosed (¶¶ 0010, 0031; Clm. 3).  Yet, the range overlaps but impacts durability of the coating by increasing the strength of adhesion of the diamond coating (¶ 0010).  Therefore, at a time prior to filing it would have been obvious to provide the cutting tool disclosed in Grab with a coating having a mean particle diameter as claimed in order to optimize durability of the coating by increasing the strength of adhesion of the diamond coating.  See Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 8) The length of the plurality of grooves in a direction orthogonal to the cutting edge extend onto both the first surface and the second surface (Bennett Figs. 1-4).  In a front view of the first surface a length of each of the grooves in the direction orthogonal to the ridge line is greater than a length of each of the grooves in the direction orthogonal to the ridge line in a front view of the second surface (Bennett Figs. 1-4).  It is worth noting that the surfaces are merely referenced as first and second surfaces without any further limiting characterization such as rake surface or clearance surface.  As such, the first and second surfaces of the modified cutting tool of Grab may be interpreted as the surfaces having the grooves with the claimed relationship.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that the drawings are clear and requests confirmation that the figures were viewed in SCORE.  Applicant argues that the dome-shaped protrusions are disclosed and that the Declaration by the inventor is proof.  Turning to the prior art, Applicant contends that the buffing of the insert in Grab is not grinding such that grooves would result from the buffing process.  Also, Applicant argues that even if Grab discloses buffing/grinding, the Oles reference teaches against grinding marks that intersect the cutting edge.  Furthermore, Applicant argues that the Osaki reference does not teach or suggest grooves across the rake face.  Examiner disagrees.
The Office confirms that the drawings in the SCORE database were viewed, but the determination of drawings clarity remains unchanged.  It is difficult to make out the identified/cited features in the photographs provided.  The dome-shaped protrusions, as discussed previously, cannot be clearly determined to be domes as opposed to depressions.  As discussed previously, a declaration by Applicant or the inventor7 does not amount to evidence that outweighs the disclosure at the time of filing.8  Because this cannot be determined viewing the Figures through the eyes of one of ordinary skill, the new matter rejection stands.
The buffing process is indeed a grinding process that would result in grooves being left by the rotating brush impregnated by diamond grit.  Buffing may be considered a finish grinding or polishing process, but it still uses bristles impregnated with diamond.  This process leaves streaks/grooves left by the bristles.  Oles is not relied upon as a modifying reference merely as evidence that finish grinding in the manner disclosed in Grab would leave grooves orthogonal to the cutting edge that extend across the flank and the cutting edge.  As no teaching in Oles is relied upon for modifying the Grab reference, the arguments in view of Oles are moot.
Grab discloses a rake face longer than the flank face.  Grab is the base reference being modified by the teaching of Osaki to provide grooves across the rake face.  Osaki teaches or suggests grooves extending across the rake face.  The disclosure is that the grooves are at least in the region of the cutting edge (para. 0013).  The Figures 3 and 5 show the grooves extending from the cutting edge to the opposing side of the rake area (bounded by the line approximately parallel to cutting edge in Fig. 3).  The Office submits that Applicant misinterprets the disclosure of the range being within a certain range of the diameter as the rake face being larger than that range.  Thus, the Osaki reference teaches or suggests the grooves extending across the rake face.
One of ordinary skill would understand that surface topography impacts swarf removal.  Swarf, at time, may get into the space between the flank and workpiece.  The surface topography therefore impacts how swarf is removed.  Turning to the statement concerning the number of protrusions, it was to drive home the fact that the surface is not required to have nothing but dome-shaped protrusions but merely only a couple.  The rejection does not require only a few protrusions.  Thus, a prima facie case of obviousness has been established.
Osaki is not relied upon for the rejection of claim 15.  As such, the argument against claim 15 for what Osaki discloses is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Oles et al. (US Patent No. 6,161,990) (discussing grinding marks on flank and cutting edge of embodiment in Figure 5).
        2 It is worth noting that the direction that intersects the cutting edge could be any direction so long as it intersects the cutting edge.  Therefore, the direction could even stretch through the entirety of the cutting edge (parallel to a plane parallel to the cutting edge).
        3 For purposes of brevity, the rejections of the subject matter covered in claim 17 - namely that of claim 1 and claim 11 - is incorporated here by reference.
        4 See Oles et al. (US Patent No. 6,161,990) (discussing grinding marks on flank and cutting edge of embodiment in Figure 5).
        5 It is worth noting that the direction that intersects the cutting edge could be any direction so long as it intersects the cutting edge.  Therefore, the direction could even stretch through the entirety of the cutting edge (parallel to a plane parallel to the cutting edge).
        6 It is worth noting that the direction that intersects the cutting edge could be any direction so long as it intersects the cutting edge.  Therefore, the direction could even stretch through the entirety of the cutting edge (parallel to a plane parallel to the cutting edge).
        7 Applicant has submitted an affidavit that offers opinion evidence by an inventor of the invention disclosed in this Application.  While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the record at the time of filing.  See MPEP § 2145 (stating, "[t]he mere presence of some credible rebuttal evidence does not dictate that a rejection must always be withdrawn”).  It is the inventor who seeks to supplement the original disclosure.  Therefore, the declaration is not afforded great weight.
        8 It is not clear error to require the contents of the specification to speak for itself; thereby showing one of ordinary skill in the art that possession of the subject matter was present at the time of filing.  It would likely be error and set a wearisome precedent to allow applicants to submit “evidence” in opinion form from interested parties that supplement the original disclosure.  Such a precedent could have the effect of obviating 35 U.S.C. 112(a) by allowing applicants to further state what things are and what terms mean.  The examiner cannot take on the role of Congress (overriding/rewriting law).